(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   COCHISE CONSULTANCY, INC., ET AL. v. UNITED
             STATES EX REL. HUNT

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

      No. 18–315.      Argued March 19, 2019—Decided May 13, 2019
The False Claims Act permits a private person, known as a relator, to
  bring a qui tam civil action “in the name of the [Federal] Govern-
  ment,” 31 U.S. C. §3730(b), against “any person” who “knowingly
  presents . . . a false or fraudulent claim for payment” to the Govern-
  ment or to certain third parties acting on the Government’s behalf,
  §§3729(a), (b)(2). The Government may choose to intervene in the ac-
  tion. See §§3730(b)(2), (4). Two limitations periods apply to a “civil
  action under section 3730.” §3731(b). An action must be brought
  within either 6 years after the statutory violation occurred,
  §3731(b)(1), or 3 years after the “the official of the United States
  charged with responsibility to act in the circumstances” knew or
  should have known the relevant facts, but not more than 10 years af-
  ter the violation, §3731(b)(2). The period providing the later date
  serves as the limitations period.
     In November 2013, respondent Hunt filed a complaint alleging that
  petitioners—two defense contractors (collectively, Cochise)—
  defrauded the Government by submitting false payment claims for
  providing security services in Iraq up until early 2007. Hunt claims
  that he revealed Cochise’s allegedly fraudulent scheme during a No-
  vember 30, 2010, interview with federal officials about his role in an
  unrelated contracting fraud in Iraq. The United States declined to
  intervene in the action, and Cochise moved to dismiss the complaint
  as barred by the statute of limitations. Hunt countered that his com-
  plaint was timely under §3731(b)(2). In dismissing the action, the
  District Court considered three potential interpretations: that
  §3731(b)(2) does not apply to a relator-initiated action in which the
  Government elects not to intervene; that §3731(b)(2) applies in non-
2                 COCHISE CONSULTANCY, INC. v.
                   UNITED STATES EX REL. HUNT
                            Syllabus

 intervened actions, and the limitations period begins when the rela-
 tor knew or should have known the relevant facts; or that §3731(b)(2)
 applies in nonintervened actions, and the limitations period begins
 when the Government official responsible for acting knew or should
 have known the relevant facts. The court rejected the third interpre-
 tation and found that Hunt’s complaint would be untimely under ei-
 ther of the first two. The Eleventh Circuit reversed and remanded,
 adopting the third interpretation.
Held:
    1. The limitations period in §3731(b)(2) applies in a relator-
 initiated suit in which the Government has declined to intervene.
 Both Government-initiated suits under §3730(a) and relator-initiated
 suits under §3730(b) are “civil action[s] under section 3730.” Thus,
 the plain text of the statute makes the two limitations periods appli-
 cable in both types of suits. Cochise claims that starting a limita-
 tions period when the party entitled to bring a claim learns the rele-
 vant facts is a default rule of tolling provisions, so subsection (b)(2)
 should apply only when the Government is a party. But treating a
 relator-initiated, nonintervened suit as a “civil action under section
 3730” for purposes of subsection (b)(1) but not subsection (b)(2) is at
 odds with fundamental rules of statutory interpretation. Because a
 single use of a statutory phrase generally must have a fixed meaning,
 see Ratzlaf v. United States, 510 U.S. 135, 143, interpretations that
 would “attribute different meanings to the same phrase” should be
 avoided, Reno v. Bossier Parish School Bd., 528 U.S. 320, 329. Here,
 the clear text of the statute controls. Cochise’s reliance on Graham
 County Soil & Water Conservation Dist. v. United States ex rel. Wil-
 son, 545 U.S. 409, is misplaced. Nothing in Graham County sup-
 ports giving the phrase “civil action under section 3730” in §3731(b)
 two different meanings depending on whether the Government inter-
 venes. While the Graham County Court sought “a construction that
 avoids . . . counterintuitive results,” there the text “admit[ted] of two
 plausible interpretations.” Id., at 421, 419, n. 2. Here, Cochise
 points to no other plausible interpretation of the text, so the “ ‘judicial
 inquiry is complete.’ ” Barnhart v. Sigmon Coal Co., 534 U.S. 438,
 462. Pp. 4–8.
    2. The relator in a nonintervened suit is not “the official of the
 United States” whose knowledge triggers §3731(b)(2)’s 3-year limita-
 tions period. The statute provides no support for such a reading.
 First, a private relator is neither appointed as an officer of the United
 States nor employed by the United States. Second, the provision au-
 thorizing qui tam suits is entitled “Actions by Private Persons.”
 §3730(b). Third, the statute refers to “the” official “charged with re-
 sponsibility to act in the circumstances.” Regardless of precisely
                      Cite as: 587 U. S. ____ (2019)                      3

                                 Syllabus

  which official or officials the statute is referring to, §3731(b)(2)’s use
  of the definite article “the” suggests that Congress did not intend for
  private relators to be considered “the official of the United States.”
  See Rumsfeld v. Padilla, 542 U.S. 426, 434. Nor are private relators
  “charged with responsibility to act” in the sense contemplated by
  §3731(b), as they are not required to investigate or prosecute a False
  Claims Act action. Pp. 8–9.
887 F.3d 1081, affirmed.

  THOMAS, J., delivered the opinion for a unanimous Court.
                        Cite as: 587 U. S. ____ (2019)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 18–315
                                   _________________


COCHISE CONSULTANCY, INC., ET AL., PETITIONERS
   v. UNITED STATES, EX REL. BILLY JOE HUNT
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                 [May 13, 2019]

   JUSTICE THOMAS delivered the opinion of the Court.
   The False Claims Act contains two limitations periods
that apply to a “civil action under section 3730”—that is,
an action asserting that a person presented false claims to
the United States Government. 31 U.S. C. §3731(b). The
first period requires that the action be brought within 6
years after the statutory violation occurred. The second
period requires that the action be brought within 3 years
after the United States official charged with the responsi-
bility to act knew or should have known the relevant facts,
but not more than 10 years after the violation. Whichever
period provides the later date serves as the limitations
period.
   This case requires us to decide how to calculate the
limitations period for qui tam suits in which the United
States does not intervene. The Court of Appeals held that
these suits are “civil action[s] under section 3730” and that
the limitations periods in §3731(b) apply in accordance
with their terms, regardless of whether the United States
intervenes. It further held that, for purposes of the second
period, the private person who initiates the qui tam suit
2              COCHISE CONSULTANCY, INC. v.
                UNITED STATES EX REL. HUNT
                    Opinion of the Court

cannot be deemed the official of the United States. We
agree, and therefore affirm.
                                I
   As relevant, the False Claims Act imposes civil liability
on “any person” who “knowingly presents, or causes to be
presented, a false or fraudulent claim for payment or
approval” to the Government or to certain third parties
acting on the Government’s behalf. 31 U.S. C. §§3729(a),
(b)(2). Section 3730 authorizes two types of actions: First,
the Attorney General, who “diligently shall investigate a
violation under section 3729,” may bring a civil action
against the alleged false claimant. §3730(a). Second, a
private person, known as a relator, may bring a qui tam
civil action “for the person and for the United States Gov-
ernment” against the alleged false claimant, “in the name
of the Government.” §3730(b).
   If a relator initiates the action, he must deliver a copy of
the complaint and supporting evidence to the Government,
which then has 60 days to intervene in the action.
§§3730(b)(2), (4). During this time, the complaint remains
sealed. §3730(b)(2). If the Government intervenes, it
assumes primary responsibility for prosecuting the action,
though the relator may continue to participate. §3730(c).
Otherwise, the relator has the right to pursue the action.
§§3730(b)(4), (c)(3). Even if it does not intervene, the
Government is entitled to be served with all pleadings
upon request and may intervene at any time with good
cause. §3730(c)(3). The relator receives a share of any
proceeds from the action—generally 15 to 25 percent if the
Government intervenes, and 25 to 30 percent if it does
not—plus attorney’s fees and costs. §§3730(d)(1)–(2). See
Vermont Agency of Natural Resources v. United States ex
rel. Stevens, 529 U.S. 765, 769–770 (2000).
   At issue here is the Act’s statute of limitations, which
provides:
                  Cite as: 587 U. S. ____ (2019)            3

                      Opinion of the Court

      “(b) A civil action under section 3730 may not be
    brought—
      “(1) more than 6 years after the date on which the
    violation of section 3729 is committed, or
      “(2) more than 3 years after the date when facts ma-
    terial to the right of action are known or reasonably
    should have been known by the official of the United
    States charged with responsibility to act in the cir-
    cumstances, but in no event more than 10 years after
    the date on which the violation is committed,
    “whichever occurs last.” §3731(b).
   On November 27, 2013, respondent Billy Joe Hunt filed
a complaint alleging that petitioners—two defense con-
tractors (collectively, Cochise)—defrauded the Govern-
ment by submitting false claims for payment under a
subcontract to provide security services in Iraq “from some
time prior to January 2006 until early 2007.” App. 43a. A
little less than three years before bringing his complaint,
Hunt was interviewed by federal agents about his role in
an unrelated contracting fraud in Iraq. Hunt claims to
have revealed Cochise’s allegedly fraudulent scheme
during this November 30, 2010, interview.
   The United States declined to intervene in Hunt’s ac-
tion, and Cochise moved to dismiss the complaint as
barred by the statute of limitations. Hunt conceded that
the 6-year limitations period in §3731(b)(1) had elapsed
before he filed suit on November 27, 2013. But Hunt
argued that his complaint was timely under §3731(b)(2)
because it was filed within 3 years of the interview in
which he informed federal agents about the alleged fraud
(and within 10 years after the violation occurred).
   The District Court dismissed the action. It considered
three potential interpretations of §3731(b). Under the
first interpretation, §3731(b)(2) does not apply to a relator-
initiated action in which the Government elects not to
4                 COCHISE CONSULTANCY, INC. v.
                   UNITED STATES EX REL. HUNT
                       Opinion of the Court

intervene, so any such action must be filed within six
years after the violation. Under the second interpretation,
§3731(b)(2) applies in nonintervened actions, and the
limitations period begins when the relator knew or should
have known the relevant facts. Under the third interpre-
tation, §3731(b)(2) applies in nonintervened actions, and
the limitations period begins when “the official of the
United States charged with responsibility to act in the
circumstances” knew or should have known the relevant
facts. The District Court rejected the third interpretation
and declined to choose between the first two because it
found that Hunt’s complaint would be untimely under
either. The Court of Appeals reversed and remanded,
adopting the third interpretation. 887 F.3d 1081 (CA11
2018).
   Given a conflict between the Courts of Appeals,* we
granted certiorari. 586 U. S. ___ (2018).
                              II
  The first question before us is whether the limitations
period in §3731(b)(2) is available in a relator-initiated suit
in which the Government has declined to intervene. If so,
the second question is whether the relator in such a case
should be considered “the official of the United States”
whose knowledge triggers §3731(b)(2)’s 3-year limitations
period.
                            A
  Section 3731(b) sets forth two limitations periods that
apply to “civil action[s] under section 3730.”      Both
——————
   *Compare 887 F.3d 1081, 1089–1097 (CA11 2018) (adopting the
third interpretation), with United States ex rel. Hyatt v. Northrop Corp.,
91 F.3d 1211, 1216–1218 (CA9 1996) (adopting the second interpreta-
tion); United States ex rel. Sanders v. North Am. Bus Industries, Inc.,
546 F.3d 288, 293–294 (CA4 2008) (adopting the first interpretation);
and United States ex rel. Sikkenga v. Regence Bluecross Blueshield of
Utah, 472 F.3d 702, 725–726 (CA10 2006) (same).
                 Cite as: 587 U. S. ____ (2019)            5

                     Opinion of the Court

Government-initiated suits under §3730(a) and relator-
initiated suits under §3730(b) are “civil action[s] under
section 3730.” Thus, the plain text of the statute makes
the two limitations periods applicable in both types of
suits.
   Cochise agrees with that view as to the limitations
period in §3731(b)(1), but argues that the period in
§3731(b)(2) is available in a relator-initiated suit only if
the Government intervenes. According to Cochise, start-
ing a limitations period when the party entitled to bring a
claim learns the relevant facts is a default rule of tolling
provisions, so subsection (b)(2) should be read to apply
only when the Government is a party. In short, under
Cochise’s reading, a relator-initiated, nonintervened suit
is a “civil action under section 3730” for purposes of sub-
section (b)(1) but not subsection (b)(2).
   This reading is at odds with fundamental rules of statu-
tory interpretation. In all but the most unusual situa-
tions, a single use of a statutory phrase must have a fixed
meaning. See Ratzlaf v. United States, 510 U.S. 135, 143
(1994). We therefore avoid interpretations that would
“attribute different meanings to the same phrase.” Reno
v. Bossier Parish School Bd., 528 U.S. 320, 329 (2000).
Here, either a relator-initiated, nonintervened suit is a
“civil action under section 3730”—and thus subject to the
limitations periods in subsections (b)(1) and (b)(2)—or it is
not. It is such an action. Whatever the default tolling rule
might be, the clear text of the statute controls this case.
   Under Cochise’s reading, a relator-initiated civil action
would convert to “[a] civil action under section 3730” for
purposes of subsection (b)(2) if and when the Government
intervenes. That reading cannot be correct. If the Gov-
ernment intervenes, the civil action remains the same—it
simply has one additional party. There is no textual basis
to base the meaning of “[a] civil action under section 3730”
on whether the Government has intervened.
6             COCHISE CONSULTANCY, INC. v.
               UNITED STATES EX REL. HUNT
                   Opinion of the Court

   Cochise relies on our decision in Graham County Soil &
Water Conservation Dist. v. United States ex rel. Wilson,
545 U.S. 409 (2005), which addressed the question
whether §3731(b)(1) or federal common law provided the
limitations period for §3730(h) retaliation actions. Section
3730(h) creates a cause of action for an employee who
suffers retaliation for, among other things, assisting with
the prosecution of a False Claims Act action. At the time,
§3730(h) did not specify a time limit for bringing a retalia-
tion action, so the question before us was whether the
phrase “civil action under section 3730” in §3731(b) en-
compassed actions under §3730(h). We considered the
statute “ambiguous because its text, literally read, admits
of two plausible interpretations.” Id., at 419, n. 2. One
reading was that a “civil action under section 3730” in-
cludes §3730(h) actions because such actions arise under
§3730. Id., at 415. “Another reasonable reading” was that
a “civil action under section 3730” “applies only to actions
arising under §§3730(a) and (b)” because “§3731(b)(1)
t[ies] the start of the time limit to ‘the date on which the
violation of section 3729 is committed.’ ” Ibid. That read-
ing had force because retaliation claims need not involve
an actual violation of §3729. Ibid. Looking to statutory
context, we explained that the phrase “ ‘civil action under
section 3730’ means only those civil actions under §3730
that have as an element a ‘violation of section 3729,’ that
is, §§3730(a) and (b) actions”—not §3730(h) retaliation
actions. Id., at 421–422.
   A relator-initiated, nonintervened suit arises under
§3730(b) and has as an element a violation of §3729.
Graham County supports our reading. Nonetheless, Co-
chise points out that in considering the statutory context,
we discussed a similar phrase contained in §3731(c) (now
§3731(d)), which stated: “In any action brought under
section 3730, the United States shall be required to prove
all essential elements of the cause of action, including
                 Cite as: 587 U. S. ____ (2019)           7

                     Opinion of the Court

damages, by a preponderance of the evidence.” (Emphasis
added.) We explained that §3731(c) “use[d] the similarly
unqualified phrase ‘action brought under section 3730’ to
refer only to §§3730(a) and (b) actions.” Id., at 417–418.
We then stated: “As [respondent] and the United States
concede, the context of this provision implies that the
phrase ‘any action brought under section 3730’ is limited
to §3730(a) actions brought by the United States and
§3730(b) actions in which the United States intervenes as
a party, as those are the types of §3730 actions in which
the United States necessarily participates.” Id., at 418.
   Cochise contends that we should adopt a similar con-
struction of the phrase “civil action under section 3730” in
§3731(b). We disagree. Our discussion of §3731(c) was
focused on “the context of th[at] provision” and on whether
it could be read to impose the burden of proof on the Gov-
ernment even in cases where the Government did not
participate. Id., at 418. Those considerations do not apply
here; there is nothing illogical about reading §3731(b) to
apply in accordance with its plain terms. Moreover, if a
“civil action under section 3730” included only an action in
which the Government participates for purposes of
§3731(b)(2), then we would be obligated to give it a like
meaning for purposes of §3731(b)(1). This would mean
that a relator-initiated, nonintervened suit would be sub-
ject to neither §3731(b)(1) nor §3731(b)(2)—a reading
Cochise expressly disclaims. See Brief for Petitioners 20,
n. 3. Nothing in Graham County supports giving the same
phrase in §3731(b) two different meanings depending on
whether the Government intervenes.
   Again pointing to Graham County, Cochise next con-
tends that our reading would lead to “ ‘counterintuitive
results.’ ” Brief for Petitioners 26. For instance, if the
Government discovers the fraud on the day it occurred, it
would have 6 years to bring suit, but if a relator instead
discovers the fraud on the day it occurred and the Gov-
8             COCHISE CONSULTANCY, INC. v.
               UNITED STATES EX REL. HUNT
                   Opinion of the Court

ernment does not discover it, the relator could have as
many as 10 years to bring suit. That discrepancy arises
because §3731(b)(2) begins its limitations period on the
date that “the official of the United States charged with
responsibility to act” obtained knowledge of the relevant
facts. But we see nothing unusual about extending the
limitations period when the Government official did not
know and should not reasonably have known the relevant
facts, given that the Government is the party harmed by
the false claim and will receive the bulk of any recovery.
See §3730(d). In any event, a result that “may seem odd
. . . is not absurd.” Exxon Mobil Corp. v. Allapattah Ser-
vices, Inc., 545 U.S. 546, 565 (2005). Although in Graham
County we sought “a construction that avoids . . . counter-
intuitive results,” there the text “admit[ted] of two plausi-
ble interpretations.” 545 U.S., at 421, 419, n. 2. Here,
Cochise points to no other plausible interpretation of the
text, so the “ ‘judicial inquiry is complete.’ ” Barnhart v.
Sigmon Coal Co., 534 U.S. 438, 462 (2002).
                                B
   Cochise’s fallback argument is that the relator in a
nonintervened suit should be considered “the official of the
United States charged with responsibility to act in the
circumstances,” meaning that §3731(b)(2)’s 3-year limita-
tions period would start when the relator knew or should
have known about the fraud. But the statute provides no
support for reading “the official of the United States” to
encompass a private relator.
   First, a private relator is not an “official of the United
States” in the ordinary sense of that phrase. A relator is
neither appointed as an officer of the United States, see
U. S. Const., Art. II, §2, cl. 2, nor employed by the United
States. Indeed, the provision that authorizes qui tam
suits is entitled “Actions by Private Persons.” §3730(b).
Although that provision explains that the action is
                  Cite as: 587 U. S. ____ (2019)            9

                      Opinion of the Court

brought “for the person and for the United States Gov-
ernment” and “in the name of the Government,” ibid., it
does not make the relator anything other than a private
person, much less “the official of the United States” refer-
enced by the statute. Cf. Stevens, 529 U.S., at 773, n. 4
(“[A] qui tam relator is, in effect, suing as a partial as-
signee of the United States” (emphasis deleted)).
   Second, the statute refers to “the” official “charged with
responsibility to act in the circumstances.” The Govern-
ment argues that, in context, “the” official refers to the
Attorney General (or his delegate), who by statute “shall
investigate a violation under section 3729.” §3730(a).
Regardless of precisely which official or officials the stat-
ute is referring to, §3731(b)(2)’s use of the definite article
“the” suggests that Congress did not intend for any and all
private relators to be considered “the official of the United
States.” See Rumsfeld v. Padilla, 542 U.S. 426, 434
(2004) (explaining that the “use of the definite article . . .
indicates that there is generally only one” person covered).
More fundamentally, private relators are not “charged
with responsibility to act” in the sense contemplated by
§3731(b), as they are not required to investigate or prose-
cute a False Claims Act action.
                      *    *     *
 For the foregoing reasons, the judgment of the Court of
Appeals is
                                               Affirmed.